Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/28/2021 has been considered by the examiner.

Allowable Subject Matter
3.	Claims 1-7, 9, 10, 13-18, 20 and 21 are allowed.

Reasons for Allowance
4.	The reasons for allowance were indicated in the Notice of Allowance sent on 06/30/2021.
The Information Disclosure Statement, hereafter, IDS, submitted on 07/28/2021 has been considered by the examiner. Claims 1-7, 9, 10, 13-18, 20 and 21 are still allowed.  The cited reference listed in the IDS dated 07/28/2021, by itself or in combination the art of records, does not anticipate or renders obvious the limitations of claims 1-7, 9, 10, 13-18, 20 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on M-Th 8:00 am- 2:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANH T. LE/
Examiner, Art Unit 2495
/JASON K GEE/Primary Examiner, Art Unit 2495